                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ADRIENNE FOX,                     )
                                   )
                Plaintiff,         )
                                   )
 vs.                               )                   Case No. 18-CV-2207-SMY-RJD
                                   )
 AISIN LIGHT METALS, LLC and AISIN )
 HOLDINGS OF AMERICA, INC.,        )
                                   )
                Defendants.        )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Pending before the Court are Plaintiff Adrienne Fox’s Motion to Voluntarily Dismiss Aisin

Holdings of America, Inc. (Doc. 12) and Fox’s Motion to Remand (Doc. 17). The Motion to

Voluntarily Dismiss is GRANTED and the Motion to Remand is DENIED.

       Fox filed suit on November 15, 2018 in the Circuit Court of Williamson County, Illinois,

alleging her employer, Defendant Aisin Light Metals LLC (“ALM”), retaliated against her by

terminating her employment after she sought to file a worker’s compensation claim for an injury

to her left arm and hand. ALM is a limited liability corporation incorporated in Illinois, whose

members are Aisin Holdings of America, Inc. (“AHA”) and Aisin Keikinzoku Co., Ltd. (“AKC”).

AHA is incorporated in California and has its principal place of business in Indiana and AKC is a

Japanese corporation with its principal place of business in Japan. Fox is citizen of Illinois and

seeks in excess of $50,000 for lost wages, lost benefits, punitive damages and embarrassment and

emotional distress. In their Notice of Removal, Defendants assert there is complete diversity of

citizenship and that the amount in controversy is in excess of $75,000. 28 U.S.C. § 1332.

       A civil action may be removed to federal court if the district court has original jurisdiction.

                                            Page 1 of 2
28 U.S.C. § 1441. Courts have original jurisdiction of civil actions if there is complete diversity

between the parties and the amount in controversy exceeds $75,000, exclusive of interest and costs.

Complete diversity means that “none of the parties on either side of the litigation may be a citizen

of the state of which a party on the other side is a citizen.” Howell v. Tribune Entertainment Co.,

106 F.3d 215, 217 (7th Cir. 1997) (citations omitted).

       Fox does not deny that there is complete diversity between the current parties or that the

amount in controversy exceeds the jurisdictional minimum. Rather, her Motion to Remand is

based solely on the viability of a claim against Michael Mitchell, ALM’s plant supervisor and an

Illinois resident. That claim was presented in a Motion to Amend that Judge Daly denied because

it is futile (Doc. 27). Fox’s Motion to Remand is accordingly DENIED.

       Fox also seeks to dismiss her claims against AHA without prejudice. Defendants have not

filed a response to the motion. Accordingly, Defendant AHA is DISMISSED from the case

without prejudice.

       IT IS SO ORDERED.

       DATED: September 30, 2019



                                                     STACI M. YANDLE
                                                     United States District Judge




                                                 2
